Citation Nr: 1342396	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-46 898	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana
 
 
THE ISSUE
 
Entitlement to a rating in excess of 10 percent for degenerative arthritis of the knees.
 
 
ATTORNEY FOR THE BOARD
 
W. Doernberg, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1968 to December 1970 and from June 1987 to February 2009.  
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  This case used the Virtual VA paperless claims processing system.  A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.
 
The Veteran originally requested a video hearing in this matter.  However, a July 2012 report of contact indicates that the Veteran withdrew his request.
 
 
FINDINGS OF FACT
 
1.  Right knee degenerative arthritis is manifested by pain and x-ray evidence of arthritis, but not by a compensable limitation of motion.

2.  Left knee degenerative arthritis is manifested by pain and x-ray evidence of arthritis, but not by a compensable limitation of motion.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for a 10 percent rating for right knee degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-63 (2013).

2.   The criteria for a 10 percent rating for left knee degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-63.
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist
 
As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to notify and assist the Veteran. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 
 
The issue adjudicated in this decision stems from an appeal of the initial rating assigned following an award of service connection.  Under these circumstances, Veterans Claims Assistance Act notice is not required.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).
 
With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The Veteran has not argued otherwise.  VA has obtained relevant service treatment records.  The Veteran has not reported, nor does the record indicate, that there are any outstanding records relevant to the claim adjudicated in this decision.
 
The Veteran has been afforded a VA examination in connection with this claim.  The Board finds that the examination is adequate in that it is based on an evaluation of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the examination includes sufficient information upon which to decide the issue on appeal.  The Veteran has not argued otherwise.  
 
For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.
 
Initial Rating for Degenerative Arthritis of the Knees

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.
  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X- ray is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved.  A 10 percent rating is warranted when painful motion is non-compensable under the appropriate Diagnostic Code but there is a showing of degenerative arthritis established by X-ray findings.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  A 20 percent evaluation is assigned in the absence of limitation of motion, but with X-ray evidence of involvement of either two or more major joints or two or more minor joint groups as well as occasional incapacitating exacerbations.  38 C.F.R. § 4.71, Diagnostic Code 5003.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.
 
The intent of the Rating Schedule is to recognize actually painful, unstable or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

VA's rating schedule provides for ratings of 0, 10, and 20 percent where there is limitation of flexion of the leg to 60, 45, or 30 degrees, respectively.  Further, ratings of 0, 10, and 20 percent for limitation of extension of the leg to 5, 10, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
 
Where, as here, the Veteran appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.
 
The Veteran argues in his notice of disagreement that he is entitled to a higher rating and that his knees should be rated separately.  The Board agrees.  

The Veteran was provided with a February 2009 VA examination.  For each knee he reported complaints of stiffness, weakness, lack of endurance, locking and pain several times per week.  Pain was elicited by physical activity.  Physical examination revealed extension to zero degrees bilaterally, and to 130 degrees of flexion bilaterally.  There was no evidence of edema, effusion, weakness, tenderness, heat, subluxation or guarding.  Each knee showed signs of crepitus, and each was limited by a lack of endurance.  Each knee demonstrated normal ligaments.  Right knee X-rays showed tricompartmental arthritis, and mild left knee medial compartment degenerative osteoarthritis.  The Veteran did not complain of incapacitating episodes.  The VA examiner recorded that the Veteran experiences exacerbations in both knees three to four times per week lasting two to four hours.  However, the Veteran reported to the VA examiner that he "could function" with medication during these episodes and that the pain is at a level of between four or five out of 10 during the episodes.  

The above evidence reflect entitlements to separate 10 percent ratings for each knee under the doctrine announced in  Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (1991).  Therein, the Court held that painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by x-ray, is deemed to be limited motion and entitled to a minimum 10 percent disability rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  Here, there is a limitation of flexion in each knee to 130 degrees, and each knee is disabled by arthritis.  As such, each knee is assigned separate 10 percent ratings under the Lichtenfels doctrine.  

Entitlement to a rating in excess of 10 percent, however, is not warranted for either knee.  In this regard, a 20 percent rating requires evidence that knee flexion be limited to 30 degrees, or that knee extension be limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  As noted above, the Veteran demonstrates full extension to zero degrees, and flexion to 130 degrees.  Hence, entitlement to a rating in excess of 10 percent is not in order based on a limitation of motion in either knee.  
The Board has also considered the application of other diagnostic codes but finds no other Diagnostic Code to be applicable.  Indeed, Diagnostic Codes 5003, 5260 and 5261 directly address the nature of the appellant's degenerative disease of the knees.  Hence, because 38 C.F.R. § 4.20 (2013) requires that the rating schedule not provide a specific diagnostic code to rate the disability, because there is a specific diagnostic code to evaluate arthritis, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Further, while the law permits the assignment of separate ratings for arthritis and subluxation or instability, the February 2009 VA examiner recorded no subluxation.  The anterior and posterior cruciate ligaments stability test, medial and lateral collateral ligaments stability test, and medial and lateral meniscus test were all within normal limits bilaterally.  Based upon these examination results and the record as a whole, the Board finds that the Veteran does not meet the criteria for a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.
 
Extraschedular Consideration
 
The Board has considered the potential application of other provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).
 
Here, applicable scheduler rating criteria reasonably describe the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.71(a) (2013).  There is no evidence that the Veteran's degenerative arthritis of the knees is not contemplated by the rating criteria or presents symptoms not addressed in the rating criteria.  The disorder also does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  In particular, the Veteran told the VA examiner that he "could function" even when his symptoms are exacerbated.  There is no evidence of hospitalization during the relevant period.  38 C.F.R. § 3.321(b)(1).  Extraschedular referral is therefore not warranted. 
 
In reaching these conclusions, the Board has considered the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim, however, this doctrine is not for application.  38 U.S.C.A. § 5107.
 
 
ORDER
 
Entitlement to separate 10 percent ratings for each knee due to degenerative joint disease is granted subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


